DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “is provided”, in line 1.

Claim Objections
Claims 8 and 10 are objected to because of the following informalities:  
In line 5 of claim 8, it appears that --first-- should be inserted before “product”. This objection is also applicable to claim 10, lines 3 and 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “the forward extending portion” in the last line of claim 8 lacks proper antecedent basis in the claim.
Claim 9 is rendered indefinite by the limitation “the product support deck includes a second aperture formed therein” (see line 4). Firstly, claim 1 sets forth a “first” and a “second” support deck (see lines 3 and 5, respectively), and thus, the limitation “the product support deck” in line 4 lacks proper antecedent basis. Secondly, the “first” support deck has been set forth as having a “second aperture” (see line 2 of claim 2), and thus, it is unclear whether the “second” aperture set forth in claim 2 is being referenced, in claim 9, or a different aperture is being added, thereby making the structural relationship between the elements to be unclear. To correct, it appears that “the product support deck includes a second aperture formed therein,” (see line 4) should be deleted, and that --in the first product support deck-- should be added (for clarity) after “aperture” in line 5.
Use of the phrase “may be”, as in line 2 of claim 17, renders the claim indefinite since what “may be” to one, “may not be” to another. Thus, one cannot properly ascertain what is being claimed, i.e., it is unclear whether the proceeding language in the claim is being positively required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 14, 15; 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0111764 (Lackey et al. ‘764) in view of U.S. Patent No. 4,716,841 (Suttles ‘841).
With respect to claim 1,  Lackey et al. ‘764 disclose a rack system comprising a first shelf (100), the first shelf having a first product support deck (on the top surface of 100 as seen in Figure 14) extending between a front end (at numeral 100) and a rear end (near numeral 12); and a backing wall (see Figure 11) having a wall portion located on the first shelf (100), the wall portion (as at 32) extending vertically from the first shelf, the backing wall being mountable to the first product support deck in a plurality of fixed positions (via 104 in 102 - see Figure 10) located between the front and rear end of the first product support deck to adjust a spacing (i.e., when 104 is in 102 on the first row in Figure 10, the spacing is different between 32 and the front of 100 than when 104 is located in 102 in the second row in Figure 10) between the wall portion (32) and the front end of the first product support deck; with respect to claim 2, the first product support deck (on the top surface 100) includes a first aperture (102 in the first row in Figure 10) and a second aperture (102 in the second row in Figure 10), the first aperture (102 in the first row) being spaced a different distance from the front end (at numeral 100 in Figure 14) of the first product support deck (the top surface of 100) such that the first aperture (102 in the first row) defines a first fixed position of the plurality of fixed positions and the second aperture(102 in the second row in Figure 10) defines a second fixed position of the plurality of fixed positions; the backing wall (32) includes a first mounting portion (including 28 and 104), the first mounting portion (at 104) extending into the first aperture (102 in the first row) when the backing wall (32) is mounted in the first fixed position and extending into the second aperture (102 in the second row) when the backing wall (32) is mounted in the second fixed position; with respect to claim 3, wherein the first mounting portion (104) is a mounting hook (see Figure 13, where the shape of the pair 114 on 104 is considered to define a hook); with respect to claim 4, wherein the wall portion includes a first panel portion (at 32 - see Figure 11) and a second panel portion (at 98) mounted adjacent the first panel portion, a position of the second panel (98) portion relative to the first panel portion (32) is adjustable (via 64 - see Figure 10) to adjust a vertical height of the backing wall; with respect to claim 6, wherein the first mounting portion is an alignment post  (one element 114 on 104); with respect to claim 7, wherein the backing wall (32) includes a front lip (28) positioned forward (see Figure 9) of the wall portion (32); and the first mounting portion (104) extending downward from a bottom surface of the front lip (28); with respect to claim 8, wherein the first mounting portion (104) is a mounting hook that has a downward extending portion (at 114) and a horizontal extending portion (at 116); the downward extending portion (at 114) extending through the first aperture (102) in the first fixed position with the horizontal extending portion (116) extending under the product support deck; with respect to claim 9, wherein the backing wall (32) further includes a downward extending alignment post (one element 114 on the other element 104 that fits in the second slot in 28) that extends generally parallel to the downward extending portion (114 on 104) of the mounting hook; the product support deck (top surface of 100) includes a second aperture (another element 102) formed therein, the alignment post (114) extending through (i.e., as seen in Figure 10 - two elements 104 can be used through two elements 102) the second aperture (102); with respect to claim 14, wherein a product display zone above the product support deck (top surface of 100) of the first shelf (100) is defined by the front end of the first shelf (at numeral 100 in Figure 14) and the wall portion (32) of the backing wall; the product display zone is adjustable between first and second fixed sizes (between the first row of 102 and the second row of 102) by adjusting the position of the wall portion (32) toward or away from the front end of the first shelf between the first and second fixed positions; with respect to claim 15, wherein insertion of the first mounting portion (104) within the first aperture (102 in the first row) prevents movement of the backing wall (32) towards or away from the front end of the first product support deck; and insertion of the first mounting portion (104) within the second aperture (102 in the second row) inhibits movement of the backing wall towards or away from the front end of the first product support deck.
With respect to claim 16, Lackey et al. ‘764 discloses the structure, advanced above, considered to be capable of performing the method steps of assembling a rack system comprising a first shelf having a first product support deck extending between a front end and a rear end; positioning a backing wall, as advanced above, on the first shelf in one of a plurality of fixed positions between the front and rear ends of the first product support deck, the backing wall having a wall portion, the backing wall being adjustably positionable between the plurality of fixed positions to adjust a spacing between the wall portion and the front end of the first product support deck, as advanced above; and with respect to claim 17, wherein the backing wall may be mounted to the first shelf in at least a first fixed position and a second fixed position, the first fixed position locating the wall portion closer to the front end than the second position such that a smaller amount of the first support deck is exposed forward of the wall portion in the first position than in the second position; and positioning the backing wall includes mounting the backing wall in the first position, as advanced above.
The claims differ from Lackey et al. ‘764 in requiring a support frame with a first shelf mounted to the support frame, the first shelf having a first product support deck extending between a front end and a rear end; a second shelf mounted to the support frame, the second shelf having a second product support deck, the first and second shelves being vertically spaced with the second shelf being vertically above the first shelf  whereby the wall portion extending vertically between the first and second shelves (claim 1), and the method of assembling such (claim 16).
Suttles ‘841 teaches the use of the a system having a support frame (10, 12, 14, 18, 16, 24) with a first shelf (20) mounted to the support frame, the first shelf (20) having a first product support deck (along the top surface thereof) extending between a front end and a rear end; a second shelf (22) mounted to the support frame, the second shelf having a second product support deck (along the top surface thereof), the first and second shelves being vertically spaced with the second shelf (22) being vertically (see Figure 1) above the first shelf  (20), whereby any element placed on the first shelf (20) would extend vertically between the first (20) and second (22) shelves.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have utilized the shelf shown in Lackey et al. ‘746, in a system, comprising a support and vertically spaced first and second shelves, as taught by Suttles ‘841, thereby increasing organizational use capacity and capabilities.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lackey al. ‘764 in view Suttles ‘841 of as applied to claims 1-4, 6-9, 14, 15; 16 and 17 above, and further in view of U.S. Patent Application Publication No. 2015/0225122 (Jones et al. ‘122).
The claimed combination is advanced above, whereby Lackey et al. ‘764 discloses with respect to claim 11, wherein the wall portion (32) of the backing wall includes an array of apertures (64 - see Figure 10) formed therethrough; with respect to claim 12, wherein the wall portion (32) includes a first panel portion (at 32) and a second panel portion (at 98) mounted adjacent the first panel portion (32), a position (see Figure 11) of the second panel (98) portion relative to the first panel portion (32) is adjustable to adjust a vertical height of the backing wall; the first panel portion (32) including the column of second apertures (64); and the second panel portion (98) including at least one positioning stud (104) sized to be received in the apertures (64) of the column of second apertures to adjust the positioning of the second panel portion (98) relative to the first panel portion (32) to adjust the vertical height of the backing wall; with respect to claim 13, wherein the wall portion includes a first panel portion (32) and a second panel portion (98) mounted adjacent the first panel portion (32); the first panel portion including a column of mounting apertures (64); the second panel portion  (98) including at least one positioning stud (104) sized to be received in the apertures of the column of mounting apertures (64) to adjust the positioning of the second panel portion (98) relative to the first panel portion to adjust the vertical height of the backing wall.
The claims differ from the claimed combination in requiring the wall portion of the backing wall includes an array of apertures formed therethrough formed from a first portion of apertures laterally offset from a second portion of apertures, with the wall portion having a column of second apertures positioned between the first and second portions; the apertures of the array of apertures having a first diameter; the apertures of the column of second apertures having a second diameter different than the first diameter (claim 11).
Jones et al. ‘122 teach a display having a wall portion (130) having an array of apertures formed therethrough formed from a first portion of apertures (smaller apertures in 130) laterally offset from a second portion of apertures (the larger apertures in 130), with the wall portion having a column of second apertures positioned between the first and second portions; the apertures of the array of apertures having a first diameter; the apertures of the column of second apertures having a second diameter different than the first diameter.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have provided the wall portion in Lackey et al. ‘764 with the different sized apertures, thereby creating a lighter weight system, while increasing aesthetic appeal.
Claims 1-3, 5, 6, 8, 10, 14, 15; 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,476,986 (Robinson ‘986) in view of Suttles ‘841.
With respect to claim 1,  Robinson ‘986 discloses a rack system comprising a first shelf (27 and 12), the first shelf having a first product support deck (on the top surface of 12) extending between a front end (at 37 in Figure 1) and a rear end; and a backing wall (including 11 and element 20) having a wall portion (20) located on the first shelf (27 and 12), the wall portion extending vertically from the first shelf, the backing wall being mountable (such as via 21, 28’) to the first product support deck in a plurality of fixed positions (28’) located between the front and rear end of the first product support deck to adjust a spacing (i.e., when 21 is in 28’ in one row of 28’ in Figure 1, the spacing is different between 20 and the front of 137 than when 21 is located in 28’ in a different row of 28’ in Figure 1) between the wall portion (20) and the front end (37) of the first product support deck;  with respect to claim 2, the first product support deck includes a first aperture (28’ in one row) and a second aperture (28’ in a second row), the first aperture being spaced a different distance (see Figure 1) from the front end (37) of the first product support deck such that the first aperture defines a first fixed position of the plurality of fixed positions and the second aperture defines a second fixed position of the plurality of fixed positions; the backing wall (11 and 20) includes a first mounting portion (21), the first mounting portion extending into the first aperture (28’ in one row) when the backing wall is mounted in the first fixed position and extending into the second aperture (28’ in another row) when the backing wall is mounted in the second fixed position; with respect to claim 3, wherein the first mounting portion (21) is a mounting hook (see Figure 4); with respect to claim 5, wherein the backing wall further includes a pair of opposed supports (14, 15) at opposed ends of the wall portion (20), the opposed supports (14, 15) maintaining the wall portion (20) in an upright orientation (see Figure 5) relative to the first product support deck (27); and the opposed supports (14, 15) have a bottom surface (at 23, 24), the bottom surface of the supports extending at a non-zero, non-perpendicular angle relative to a front face (along the surface of 20) of the wall portion. with respect to claim 6, wherein the first mounting (21) portion is an alignment post (extending in a horizontal direction - see Figure 5); with respect to claim 8, wherein the first mounting portion (21) is a mounting hook that has a downward extending portion (the lower portion of 16 where it meets 21) and a horizontal extending portion (at numeral 21); the downward extending portion extending through (unnumbered - see Figure 5, where the portion of 16 meets 21 is curved) the first aperture (28’) in the first fixed position with the horizontal extending portion (at 21) extending under the product support deck; with respect to claim 10, wherein the mounting hook is configured such that the horizontal extending portion (at numeral 21) extends through the first aperture (28’) when mounting the backing wall (11, 20) to the product support deck (27) and then the backing wall is pivoted relative (in a rearward direction before 23 is placed on 27) to the product support deck as the downward extending portion (unnumbered - see Figure 5, where the portion of 16 meets 21 is curved) is positioned within the first aperture (28’), the pivoting action positioning the horizontal extending portion (at numeral 21) at least partially offset (see Figure 5) from the aperture (28’); with respect to claim 14, wherein a product display zone above the product support deck of the first shelf is defined by the front end (37) of the first shelf and the wall portion (20) of the backing wall; the product display zone is adjustable between first and second fixed sizes (28’2 in one row and 28’ in another row) by adjusting the position of the wall portion toward or away from the front end of the first shelf between the first and second fixed positions; with respect to claim 15, wherein insertion of the first mounting portion (21) within the first aperture (28’) prevents movement of the backing wall towards or away from the front end of the first product support deck; and insertion of the first mounting portion (21) within the second aperture (28’) inhibits movement of the backing wall towards or away from the front end of the first product support deck.
With respect to claim 16, Robinson ‘986 discloses the structure, advanced above, considered to be capable of performing the method steps of assembling a rack system comprising a first shelf having a first product support deck extending between a front end and a rear end; positioning a backing wall, as advanced above, on the first shelf in one of a plurality of fixed positions between the front and rear ends of the first product support deck, the backing wall having a wall portion, the backing wall being adjustably positionable between the plurality of fixed positions to adjust a spacing between the wall portion and the front end of the first product support deck, as advanced above; and with respect to claim 17, wherein the backing wall may be mounted to the first shelf in at least a first fixed position and a second fixed position, the first fixed position locating the wall portion closer to the front end than the second position such that a smaller amount of the first support deck is exposed forward of the wall portion in the first position than in the second position; and positioning the backing wall includes mounting the backing wall in the first position, as advanced above.
The claims differ from Robinson ‘986 in requiring a support frame with a first shelf mounted to the support frame, the first shelf having a first product support deck extending between a front end and a rear end; a second shelf mounted to the support frame, the second shelf having a second product support deck, the first and second shelves being vertically spaced with the second shelf being vertically above the first shelf  whereby the wall portion extending vertically between the first and second shelves (claim 1), and the method of assembling such (claim 16).
Suttles ‘841 teaches the system as advanced above.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have utilized the shelf shown in Robinson ‘986, in a system, comprising a support and vertically spaced first and second shelves, as taught by Suttles ‘841, thereby increasing organizational use capacity and capabilities.

				      Double Patenting
The instant claims have been examined with respect to the patented claims of U.S. Patent No. 11,389,015 and currently no Double Patenting is deemed applicable, since the patented (independent) claims 1 and 12, contain structure, such as a divider, not found in the instant claims. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




December 9, 2022